United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                       April 9, 2018

                                          Before

                             KENNETH F. RIPPLE, Circuit Judge

                              ILANA D. ROVNER, Circuit Judge

                             DAVID F. HAMILTON, Circuit Judge



No. 16-1875

JILL OTIS,                                      Appeal from the United States District
      Plaintiff-Appellant,                      Court for the Eastern District of
                                                Wisconsin.
       v.
                                                No. 1:16-cv-00285
KAYLA J. DEMARASSE, et al.,
    Defendants-Appellees.                       William C. Griesbach, Chief Judge.



                                        ORDER



       The opinion issued in this case on April 2, 2018, is amended as follows:

       On page 16, line 14, the word “AFFIRMED” is to be followed by the words “in
part; VACATED and REMANDED in part.”